     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 1 of 16



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


___________________________________
                                   )
Christopher Wilkins,               )
                                   )
               Petitioner,         )
                                   )
v.                                 )         Criminal Action
                                   )         No. 16-10096-PBS
UNITED STATES OF AMERICA,          )
                                   )
               Respondent.         )
___________________________________)



                         MEMORANDUM AND ORDER

                           February 3, 2020

Saris, D.J.

                             INTRODUCTION

    Pro se petitioner Christopher Wilkins moves under 28 U.S.C.

§ 2255 to challenge his conviction for drug trafficking on

grounds of ineffective assistance of counsel. Specifically,

Wilkins alleges that he would have gone to trial if his counsel

had not been ineffective and would not have pleaded guilty on

May 9, 2017 to conspiracy to possess a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(o).

After a review of the record, the Court DENIES the motion

(Docket No. 1149).




                                    1
     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 2 of 16



                               BACKGROUND

I.   Investigation

     This case arises from an investigation into a large-scale

drug trafficking organization that distributed cocaine,

fentanyl, and heroin on Cape Cod. See Docket No. 518 at 2. Title

III wiretaps were authorized on seventeen target telephones

belonging to seven different persons, including Wilkins. Id.

Intercepted calls and texts indicated that Wilkins was involved

in numerous heroin and cocaine transactions. Presentence Report

(“PSR”) ¶¶ 106-130. In addition, several controlled drug

purchases were made from Wilkins. Id.

     One of Wilkins’s customers was Benjamin Roderick, who had

been intercepted repeatedly over Wilkins’s telephones purchasing

heroin from Wilkins for further distribution. PSR ¶ 131. On

March 7, 2016, in a series of intercepted text messages, Wilkins

agreed to purchase a gun from Roderick by trading 10 grams of

heroin for a .38 revolver. PSR ¶¶ 131-32. While driving to the

agreed-upon location for the exchange, Wilkins called Roderick

and changed the meeting place because he realized he was being

followed. PSR ¶ 133. Then, shortly before the two men were to

meet, Wilkins told Roderick in a call that the “boys,” meaning

police, had arrived. PSR ¶ 133. The police proceeded to stop

Roderick’s car, and recovered a Smith and Wesson .38 caliber



                                    2
      Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 3 of 16



revolver and five rounds of ammunition from Roderick’s pants

pocket. PSR ¶ 134.

      A search warrant was executed at Wilkins’s residence on

April 5, 2016. Docket No. 401 at 16. During the search,

authorities recovered a Sturm Ruger firearm, ammunition, and

drug packaging materials. Id. Wilkins was arrested the same day

and was charged in a multi-count indictment for his involvement

with the drug trafficking organization. PSR ¶¶ 1-2.

II.   Motions to Suppress

      On February 17, 2017, Wilkins’s counsel filed a motion to

suppress the evidence obtained during execution of the search

warrant, Docket No. 37, and a motion to suppress all evidence

obtained as a result of the wiretaps, Docket No. 373. On April

27, 2017, the Court entered an order denying Wilkins’s motion to

suppress the wiretap evidence. Docket No. 518. The Court held

that the government had made a sufficient showing of necessity

in its wiretap applications. Docket No. 518 at 11.

III. Plea and Sentencing

      A.   Binding Plea Agreement

      On May 9, 2017, Wilkins entered into a plea agreement

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).

Docket No. 580. In the agreement, Wilkins agreed to plead guilty

to fourteen counts against him: conspiracy to distribute and

possess with the intent to distribute 100 grams or more of

                                     3
     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 4 of 16



heroin (lesser-included offense), in violation of 21 U.S.C. §

846 (Count 1); possession of heroin with the intent to

distribute and distribution of heroin, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C) (Counts 6-13, 17); conspiracy to

possess a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(o) (Count 19); conspiracy to

distribute and possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846 (Count 25); possession of cocaine

with the intent to distribute, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C) (Count 27); and, conspiracy to

launder monetary instruments, in violation of 18 U.S.C.

§ 1956(h) (Count 34). Docket No. 580 at 1-2.

    In the plea agreement, the parties agreed that, in

accordance with USSG § 2D1.1, based on the drug amounts

attributable to him, Wilkins’s base offense level was 26. Id. at

3. The parties also agreed that the defendant should receive a

two-level enhancement for possession of a dangerous weapon

pursuant to USSG § 2D1.1(b)(1),; a two-level enhancement for

maintaining a drug stash house pursuant to USSG § 2D1.1(b)(12);

another two-level enhancement for defendant’s conviction under

18 U.S.C. § 1956; and a three-level reduction for Wilkins’s

acceptance of personal responsibility pursuant to USSG § 3E1.1.

Id. at 3-4. Therefore, the parties agreed that Wilkins’s total

offense level should be 29. The parties also agreed that an

                                    4
     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 5 of 16



appropriate sentence involved incarceration for a period between

96 and 136 months. Id. at 5. While in the agreement Wilkins

waived many of his rights to appeal, including the right to

appeal a sentence in the agreed upon range, he reserved the

right to pursue an ineffective assistance of counsel claim. See

id. at 5-6.

     B.   Rule 11 Hearing

     The Court held a Rule 11 hearing on May 9, 2017. Docket No.

708. At the hearing, the Court explained to Wilkins that the so-

called “C plea” was binding on the defendant. Id. at 4:25-5:8.

In response to the Court’s questions, Wilkins stated that he had

read the plea agreement and the charges against him, and that he

was satisfied with his attorney. Id. at 6:17-21, 8:15-17. The

government explained the penalties for each count, including a

mandatory minimum sentence of five years for Count 1. Id. at

9:16-10:19. The government explained that Count 19, conspiracy

to possess a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(o), did not have a mandatory

minimum but carried a maximum penalty of incarceration for no

more than 20 years, up to three years of supervised release, and

a fine of up to $250,000. Id. 10:8-12. The government clarified

that it was not pursuing a five-year mandatory minimum sentence

under 18 U.S.C. § 924(c) because Wilkins never took possession of

the gun he sought to buy from Roderick. See id. 13:11-21.

                                    5
     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 6 of 16



    During the plea colloquy, the Court reviewed the rights

Wilkins would be giving up by pleading guilty, and specifically

mentioned the still-pending motion to suppress evidence obtained

as a result of the search warrant, stating:

    THE COURT: Yes, and let me just say for the record,
    I've now had several motions to suppress, including
    one from you, Mr. Wilkins, which I haven't ruled on,
    and you're giving up the right to that motion to
    suppress as well. Do you understand that?

    THE DEFENDANT: Yes.

Id. at 13:24 – 14:4. The government then stated the evidentiary

basis for each count. As to Count 19, the government stated that

had the case gone to trial, it would show that:

    Defendant Benjamin Roderick called Wilkins and asked
    to sell him a firearm, a .38 caliber revolver. Wilkins
    agreed to this deal and agreed to trade 10 grams of
    heroin for Roderick. Investigators then watched as the
    two sort of drove near each other, planning to meet in
    Hyannis. Before the deal could actually commence,
    investigators pulled over Roderick's car, and the .38
    caliber revolver was seized from Roderick.

Id. at 17:13-20. Wilkins proceeded to plead guilty to each

count, including the lesser-included offense in Count 1,

triggering a five-year mandatory minimum. See id. at 26:21-29:6.

    C.    Presentence Investigation Report

    In preparation for sentencing, U.S. Probation and Pretrial

Services produced a presentence investigation report about

Wilkins. To calculate Wilkins’s baseline offense level,

Probation grouped Counts 1, 6-13, 17, 19, 25, 27, and 34. PSR ¶


                                    6
     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 7 of 16



232. Per USSG § 3D1.3(a), Probation used the offense level for

the most serious count in the group, Conspiracy to Launder

Monetary Instruments. Id. The base offense level for that count

was 28, based on the drug amount Probation attributed to

Wilkins. See USSG § 2S1.1; id. § 2D1.1(c)(6); PSR ¶¶ 234-38.

Probation applied a two-level enhancement under USSG

§ 2D1.1(b)(1), for possession of a dangerous weapon in

connection with the offense. PSR ¶ 239. Probation based this

enhancement on Wilkins’s attempted sale of drugs in exchange for

Roderick’s gun in March 2016, and on Wilkins’s possession of a

knife at the time of his arrest in March 2015. Id.

    Probation calculated Wilkins’s total offense level to be 29

with a criminal history category of IV, producing a guideline

sentencing range of 121 to 151 months. PSR ¶¶ 249, 261, 301.

Wilkins objected to several aspects of the PSR, and in his

sentencing memorandum objected to Probation’s guideline

calculations on the basis that he was improperly held

responsible for 500 grams of cocaine. See Docket No. 878 at 2.

However, Wilkins did not object to Count 19 or to the two-level

enhancement under USSG § 2D1.1(b)(1).

    D.    Sentencing Hearing

    At sentencing on September 18, 2017, the Court began by

noting Wilkins’s disagreement with the way Probation calculated

the guidelines and asking defense counsel whether Wilkins still

                                    7
     Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 8 of 16



wished to be bound by the (C) plea. See Docket No. 948 at 2:12-

25. Wilkins’s attorney responded that Wilkins still wanted the

Court to accept the plea agreement. Id. The Court noted that

based on a total offense level of 29 and a criminal history

category of IV, the guidelines range was 121 to 151 months, but

proceeded to accept the plea with a mandatory range of 96 to 136

months. Id. at 3:3-4, 11:11-20. The government recommended 136

months, see id. at 21:23-25, while Defendant asked the Court for

a sentence of 96 months, see id. at 22:2-3. After hearing from

the Defendant, the Court imposed a sentence of nine years (108

months), plus four years supervised release and a mandatory

special assessment. See id. at 31:16-34:2.

     In imposing the sentence, the Court focused on the

“prolific heroin trafficking” activity, the level of violence

Wilkins had been involved with, including “two separate guns,”

and the amount of money Wilkins laundered. See id. at 29-30. The

Court also discussed mitigating factors such as Wilkins’s

childhood, family situation, and role in the drug trafficking

conspiracy. See id. at 30-31.

                               DISCUSSION

I.   Standard of Review

     A federal criminal defendant “may petition for post-

conviction relief under 28 U.S.C. § 2255(a) if, inter alia, the

individual’s sentence ‘was imposed in violation of the

                                    8
      Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 9 of 16



Constitution or laws of the United States’ or ‘is otherwise

subject to collateral attack.’” Lassend v. United States, 898

F.3d 115, 122 (1st Cir. 2018) (quoting 28 U.S.C. § 2255(a)). “A

claim of ineffective assistance of counsel . . . may be raised

by means of a section 2255 motion.” Rivera-Rivera v. United

States, 844 F.3d 367, 372 (1st Cir. 2016). The defendant bears

the burden of establishing his entitlement to relief. Lassend,

898 F.3d at 122.

      “Evidentiary hearings on § 2255 petitions are the

exception, not the norm,” and the defendant bears “a heavy

burden . . . to demonstrate that an evidentiary hearing is

warranted.” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003). The court need not hold an evidentiary hearing

if the petition “(1) is inadequate on its face, or (2) although

facially adequate, is conclusively refuted as to the alleged

facts by the files and records of the case.” Id. (quoting United

States v. DiCarlo, 575 F.2d 952, 954 (1st Cir. 1978)). Because

the record in this case demonstrates that Wilkins’s claim lacks

merit, the Court declines to hold an evidentiary hearing.

II.   Ineffective Assistance of Counsel

      A.   Legal Standard

      When a criminal defendant asserts that he received

ineffective assistance of counsel in deciding to plead guilty,

he must demonstrate that “(1) ‘counsel’s representation fell

                                     9
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 10 of 16



below an objective standard of reasonableness,’ and (2) ‘there

is a reasonable probability that, but for counsel’s errors [the

defendant] would not have pleaded guilty and would have insisted

on going to trial.’” United States v. Luis Rivera-Cruz, 878 F.3d

404, 410 (1st Cir. 2017) (quoting Hill v. Lockhart, 474 U.S. 52,

57, 59 (1985)). “[F]ailure to satisfy one prong . . . obviates

the need for a court to consider the remaining prong.” Tevlin v.

Spencer, 621 F.3d 59, 66 (1st Cir. 2010) (citing Strickland v.

Washington, 466 U.S. 668, 697 (1984)). The court may consider

either prong first in the interest of efficiency. See Ortiz-

Graulau v. United States, 756 F.3d 12, 17 (1st Cir. 2014).

    Under the performance prong, the defendant must show that,

“given the facts known at the time, counsel’s choice was so

patently unreasonable that no competent attorney would have made

it.” Rivera v. Thompson, 879 F.3d 7, 12 (1st Cir. 2018) (quoting

Knight v. Spencer, 447 F.3d 6, 15 (1st Cir. 2006)). This

analysis covers all the circumstances surrounding the challenged

conduct or decision and requires “evaluating the attorney’s

conduct ‘from counsel’s perspective at the time’ and in light of

‘prevailing professional norms’” Id. (quoting Strickland, 466

U.S. at 688-89). Review of counsel’s performance is “highly

deferential” and subject to “a strong presumption that [it]

falls within the wide range of reasonable professional

assistance.” Strickland, 466 U.S. at 689. A defendant faces an

                                   10
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 11 of 16



especially high burden in challenging counsel’s tactical

decisions. See Lucien v. Spencer, 871 F.3d 117, 129 (1st Cir.

2017).

    The prejudice prong requires the defendant to establish a

reasonable probability, meaning “substantial, not just

conceivable,” that he would not have pleaded guilty but for

counsel’s errors. Williams v. United States, 858 F.3d 708, 715

(1st Cir. 2017) (quoting Rivera-Rivera v. United States, 827

F.3d 184, 187 (1st Cir. 2016)). Reasonable probability is not

quite the same as the more-likely-than-not standard, but the

difference is “slight” and rarely matters. Harrington v.

Richter, 562 U.S. 86, 111-12 (2011). In undertaking the

prejudice analysis, courts do not rely solely on a defendant’s

“post hoc assertions . . . about how he would have pleaded but

for his attorney’s deficiencies.” Lee v. United States, 137 S.

Ct. 1958, 1967 (2017). Rather, they “look to contemporaneous

evidence to substantiate [his] expressed preferences.” Id. When

the defendant’s “decision about going to trial turns on his

prospects of success and those are affected by the attorneys’

error,” he must also show that he “would have been better off

going to trial.” Id. at 1965.

  B. Analysis

    Wilkins raises three grounds for ineffective assistance of

counsel. He argues that his attorney performed deficiently by

                                   11
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 12 of 16



(1) allowing him to plead guilty to 18 U.S.C. § 924(o); (2)

failing to contest the two-level sentence enhancement imposed

pursuant to USSG § 2D1.1(b)(1); and (3) failing to challenge the

admissibility of evidence. The Court considers each of these

grounds in turn.

    1. Pleading Guilty to Section 924(o)

    Wilkins argues that his counsel was deficient in allowing

him to plead guilty to conspiracy to possess a firearm in

furtherance of a drug trafficking crime (Count 19). Wilkins

claims that the evidence presented by the government did not

support the charge. This argument stems from a misinterpretation

of the elements required to prove a violation of 18 U.S.C. §

924(o).

    Section 924(o) imposes penalties on a person who conspires

to commit conduct described in 18 U.S.C. § 924(c)(1)(A).

Initially, Section 924(c)(1)(A) punished the “use[]” of a

firearm “during and in relation to any crime of violence or drug

trafficking.” Congress amended the statute in 1998 to also cover

the possession of a firearm “in furtherance of” a crime of

violence or drug trafficking. Watson v. United States, 552 U.S.

74, 77 n.3 (2007).

    In Watson, the Supreme Court held that the “use” prong of

Section 924(c)(1)(A) does not apply to an individual who

received a firearm in exchange for drugs. Id. at 83. The Court

                                   12
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 13 of 16



refrained from deciding whether such an individual would be

covered by the new prong of Section 924(c)(1)(A), which

sanctioned the possession of a firearm in furtherance of a

violent or drug trafficking crime. Id.

    Several circuit courts, including the First Circuit, have

since held that exchanging drugs for firearms constitutes

possession of a firearm in furtherance of a drug trafficking

crime under Section 924(c)(1)(A). See United States v. Gurka,

605 F.3d 40, 43-45 (1st Cir. 2010); see also United States v.

Miranda, 666 F.3d 1280, 1283-84 (11th Cir. 2012); United States

v. Robinson, 627 F.3d 941, 955 (4th Cir. 2010); United States v.

Doody, 600 F.3d 752, 755 (7th Cir. 2010); United States v.

Gardner, 602 F.3d 97, 102 (2d Cir. 2010); United States v.

Mahan, 586 F.3d 1185, 1189 & n.3 (9th Cir. 2009); United States

v. Luke-Sanchez, 483 F.3d 703, 706 (10th Cir. 2007); United

States v. Frederick, 406 F.3d 754, 764 (6th Cir. 2005).

    Wilkins argues that his counsel erred in allowing him to

plead guilty because he did not “use” a firearm during a drug

trafficking crime. In support, Wilkins cites the Watson Court’s

analysis of the “use” prong of Section 924(c)(1)(A). That

analysis is inapposite here. Under the First Circuit’s

interpretation of Section 924(c)(1)(A) as amended, Wilkins

conspired to possess a firearm in furtherance of a drug

trafficking crime, in violation of Section 924(o). There is no

                                   13
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 14 of 16



indication that Wilkins’s counsel violated “prevailing

professional norms” by allowing Wilkins to plead guilty to Count

19. See Rivera, 879 F.3d at 12 (quoting Strickland, 466 U.S. at

688-89).

    2. USSG § 2D1.1(b)(1) Sentence Enhancement

    Wilkins’s claim of ineffective assistance of counsel with

respect to the application of a sentence enhancement under USSG

§ 2D1.1(b)(1) also fails. Wilkins can satisfy neither the

performance nor the prejudice prongs of Strickland on this

ground.

    Section § 2D1.1(b)(1) imposes a two-level sentence

enhancement “[i]f a dangerous weapon (including a firearm) was

possessed” during a conspiracy to distribute controlled

substances. The enhancement applies to a defendant who conspired

to use or possess a firearm in furtherance of a drug trafficking

crime, even if the defendant did not physically possess the

firearm. See United States v. Greig, 717 F.3d 212, 219 (1st Cir.

2013) (explaining that the enhancement applies where it is

“reasonably foreseeable that a co-conspirator would possess a

weapon in furtherance of the criminal activity” and that “the

defendant need not have possessed the weapon herself”); see also

United States v. Martinez, 557 F.3d 597, 600 (8th Cir. 2009)

(“[T]he trade of a firearm for drugs warrants the [Section

2D1.1(b)(1)] enhancement.”); United States v. Smythe, 363 F.3d

                                   14
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 15 of 16



127, 129 (2d Cir. 2004) (“[T]he quid pro quo exchange of drugs

for firearms triggers the enhancement.”).

    Wilkins’s counsel did not act unreasonably in declining to

challenge the two-level enhancement. Though Wilkins did not take

possession of Roderick’s revolver during the March 2016

attempted sale, he did conspire to possess the revolver in

furtherance of a drug trafficking crime.

    Even if Wilkins could demonstrate deficient performance on

this ground, he could not establish prejudice. Ample evidence

indicates that Wilkins possessed other dangerous weapons in

furtherance of drug trafficking crimes. Law enforcement seized a

firearm, ammunition, and drug packaging equipment from Wilkins’s

home during the execution of a search warrant in April 2016.

Docket No. 401 at 16. Wilkins was also in possession of a knife

and 3.5 grams of heroin when he was arrested on March 12, 2015.

PSR ¶¶ 207, 239.

    3. Alleged Failure to Challenge Admissibility of Evidence

    Finally, Wilkins claims that his counsel erred by failing

to challenge the admissibility of evidence used against him.

This allegation is without basis. The court evaluated and denied

a motion to suppress wiretap evidence, a fact recognized by

Wilkins during his plea colloquy. At this colloquy, Wilkins also

acknowledged that by pleading guilty he would forfeit the

opportunity for the Court to rule on the remaining motion to

                                   15
    Case 1:16-cr-10096-PBS Document 1209 Filed 02/03/20 Page 16 of 16



suppress. Wilkins nevertheless chose to move forward with the

plea. Given these facts, there is no indication that counsel’s

representation fell below a reasonable standard.

                                 ORDER

    For the reasons stated above, Wilkins’s motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255

(Docket No. 1149) is DENIED. Wilkins’s Motion for Extension of

Time (Docket No. 1148) is denied as MOOT.



    SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   16
